Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 1 of 9 PageID: 1320
                                                                                          I      EXHIBIT    [

                                                                                          I   -ALA - l (p
                                                                                          I
     ECKERT SEAMANS CHERIN & MELLOTT, LLC
     Frank J. Petrino, Esq. (NJ Attorney ID No. 282491972)
     Physical Address: 2000 Lenox Drive, Suite 203, Lawrenceville, NJ 08648
     Mailing Address: P.O. Box 5404, Princeton, NJ 08543
     Telephone: (609) 392-2100
     Facsimile: (609) 392-7956
     Attorneys for EL at Jackson, LLC

                                                             SUPERIOR COURT OF NEW JERSEY
                                                             LAW DIVISION - OCEAN COUNTY
                                                             DOCKETNO.: OCN-L-822-92
                                                             DOCKET NO.: OCN-L-1879-15



     IN THE MATTER OF THE APPLICATION
     OF THE TOWNSHIP OF JACKSON.                                      CERTIFICATION OF
                                                                    FRANK J. PETRINO, ESQ.
                                                                IN SUPPORT OF EL AT JACKSON,
                                                                  LLC'S MOTION TO ENFORCE
                                                                LITIGANT'S RIGHTS PURSUANT
                                                                         TO R.1:10-3




             I, Frank J. Petrino, Esq., of full age, hereby certify as follows:

             1.     I am an attorney-at-law in the State of New Jersey and a member of the law firm of

    Eckert Seamans Cherin & Mellott, LLC, attorneys for Defendant-Intervenor, EL at Jackson, LLC

    ("EL") in the above-captioned matter. As such, I am familiar with the facts set forth herein. I

   make this Certification in support of EL's motion to enforce litigants' rights.

            2.      On December 15, 2015, EL, a joint venture of Lennar at Jackson, LLC, a subsidiary

   of Lennar Corporation, the second largest public home builder in America, and M&M at Jackson,

   LLC, a prominent private New Jersey builder with members having significant homebuilding

   experience in New Jersey, acquired title to the ±355 acre parcel of land in Jackson Township ("the

   Township"), identified in the March 8, 2013 Judgment of Repose entered by Judge Grasso as "the




   {R0383269.2}
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 2 of 9 PageID: 1321




      Hovbilt site." A true and correct copy of the December 15, 2015 Deed is attached hereto as Exhibit

     "A".

               3.    Attached hereto as Exhibit "B" is a true and correct copy of the Judgment of

     Repose entered by the Honorable Vincent J. Grasso, A.J.S.C. on March 8, 2013.

                     The Judgment provides in pertinent part as follows:

                     A.     The Township's Prior Round Obligation consists of a New
                     Construction Share of 1,247 units. Exh. Bat ,i-1.

                     B.    The Township must adhere to a minimum rental obligation
                     of260 units and maximum of246 age restricted units. Exh. Bat ,i-2.

                    C.       "The Hovbilt site is the subject of an Affordable Housing
                    Agreement with the Township that includes a provision that the
                    developer shall set aside 192 units for inclusionary affordable
                    housing. The Agreement further provides that Hovbilt may apply
                    to the Planning Board to amend the Approvals to include up to 1,100
                    units, 20% of which will be set aside for affordable housing. The
                    Township claims credits for 192 non-age restricted units for this
                    development." Exh. B at i]"5(d)(l ).

                    D.      It accepted "the recommendations of its Master that the
                    Court award a Judgment of Repose thereby declaring that
                    implementation of the Housing Element and Fair Share Plan fully
                    discharges the Township of its responsibility of any further
                    affordable housing responsibilities until the date required for the
                    submission of a Third Round Housing Element and Fair Share Plan
                    is established by regulation, statute or decision of a Court with
                    appropriate jurisdiction for all municipalities in New Jersey." Exh.
                    Bat ,i-10.

                    E.      It ordered the Planning Board to, on or before July 8, 2013,
                    revise its Housing Element and Fair Share Plan to satisfy the
                    conditions of the Master's Report and the Township to thereafter
                    "fully implement its Housing Element Fair Share Plan" [by the
                    adoption of Amendments to its Land Use Ordinances consistent
                    with the terms of the Judgment]. Exh. Bat ~,i-I, D.

                    F.     It ordered the "Planning Board and all its respective agents,
                    employees and representative [shall] make bona fide efforts to
                                                                                                           !I
                                                                                                           I
                    implement and expedite the components of the Township's
                    compliance package which are within the control of the Planning                        I
                                                                                                           I
                                                                                                           I
                                                                                                           !
    {R0383269.2}                                     2                                                     i


                                                                                                           I
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 3 of 9 PageID: 1322




                     Board, including bona fide efforts to expedite all Planning Board
                     development approvals of all inclusionary developers identified in
                     the Housing Plan and Fair Share Plan to facilitate the provision of
                     affordable housing." Exh. B at ,iK.

                     G.     The Court retained jurisdiction with regard to Ordinances to
                     be adopted to fully implement the 2012 Plan, as revised. Exh. Bat
                     ,iM. (Emphasis added.)

               4.    Attached hereto as Exhibit "C" is a true and correct copy of the Township's Fair

     Share Plan dated December 7, 2015.

                    The relevant provisions of the Plan are set forth at Pages 19-21 and provide in

     pertinent part as follows:

                    "The Township and M&M at Jackson, LLC are currently in
                    negotiations to amend the Affordable Housing Agreement. At this
                    time the parties are discussing details of amended agreement to
                    allow non-age restricted development of the site and the provision
                    of 192 units of low and moderate income family rental housing
                    consistent with the previous Affordable Housing Agreement and
                    subsequent amendments thereto. The project remains a realistic and
                    viable affordable housing site." (Emphasis added.)

              5.    Attached hereto as Exhibit "D" is a true and c01rect copy of a Settlement

    Agreement and Release dated June 14, 2016.

                    The relevant provisions of this Agreement provide in pertinent part as follows:

                     "WHEREAS, the Property is included and continues to be included
                    in the Jackson Master Plan, Housing Plan, and Fair Share Plan and
                    is deemed approvable, available, developable, and as an
                    inclusionary housing development of up to 1,275 housing units,
                    including between 192-220 affordable housing units, as set forth in
                    the Fair Share Plan and the related Jackson Affordable Housing
                    Agreement, as amended, with Hovbilt described on Pages 27-29 of
                    the Township's Amended Housing Plan Element and Fair Share
                    Plan dated October 15, 2012, and endorsed by the Township Council
                    on November 20, 2012 (the "Affordable Housing Agreements" and
                    the "Fair Share Plan", respectively); and

                                                *   *    *



    {R0383269.2}                                    3
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 4 of 9 PageID: 1323




                     NOW, THEREFORE, in consideration of the foregoing recitals
                     which are a material inducement to the Parties' entering into this
                     Agreement and the mutual promises and covenants contained
                     herein, the sufficiency of which is hereby aclmowledged, and
                     intending to be legally bound, the Parties agree as follows:

                                                     *       *   *

                    J.      Additional Necessary Documents and Cooperation. The
                    Parties, and each of them, agree to execute such additional
                    documents, instruments or agreements as may be reasonably
                    required in order to carry out the purpose and intent of this
                    Agreement, or to evidence anything contained herein. The Parties
                    further agree to reasonably cooperate to carry out the purpose and
                    intent of this Agreement, including but not limited to the Property
                    and the Bypass Lots remaining in Jackson's Fair Share Plan and the
                    issuance of revised or amended governmental approvals including
                    but not limited to changes to zoning and/or the Fair Share Plan to
                    permit the development of a non-age restricted development as
                    contemplated by the Fair Share Plan and Resolution." (Emphasis
                    added.)                                                .

              6.    Attached hereto as Exhibit "E" is a true and correct copy of my letter to the Special

    Master dated September 12, 2016. This letter provides in pertinent part as follows:


                    Prior to the last session, EL believed that because of the
                    concessions/plan revisions that it was willing to make that the
                    Township had reconsidered its requests that the Clubhouse be
                    eliminated and that the number of bedrooms per product type be
                    reduced. Both requests were intended to avoid the influx of an
                    unwanted religious group. See attached article. For obvious
                    reasons, Lennar (a publicly traded corporation) cannot and will not
                    agree to eliminate the Clubhouse.

                                                 *       *       *

                     Unless the September 13, 2016 closed session produces specific and
                     reasonable requests from the Township for EL's consideration,
                   · mediation will fail. (Emphasis added.)

             7.    Attached hereto as Exhibit "F" is a trne and correct copy of the Consent Order

    entered by Judge Troncone on September 16, 2016.




    {R0383269.2}                                         4
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 5 of 9 PageID: 1324




                     Paragraph 2 of the Consent Order provides as follows:

                     "2. Within 60 days of receipt of such new ordinance [i.e., on or
                     before November 21, 2016] or amendments to the PRC Ordinance
                     from EL, the Township shall hold a hearing to consider and vote to
                     either adopt the draft Ordinance submitted by EL or shall place upon
                     the record at a public meeting its reasons for not adopting the draft
                     ordinance proposed by EL." (Emphasis added.)

               8.   Attached hereto as Exhibit "G" ai-e true and conect copies of the second iteration

     of the PIC Ordinance and the transmittal email forwarded on September 21, 2016. The first

     iteration of the draft PIC Ordinance was submitted on July 7, 2016. Attached as Exhibit "H" are

     true and correct copies of the first draft of the PIC Ordinance and July 7, 2016 transmittal letter.

              9.    Attached hereto as Exhibit "I" is a true and correct copy of the JDM Memorandum

    dated October 21, 2016.

                    Paragraph 12 of the Memorandum provides as follows:

                    "12. Our concerns previously discussed with the EL @ Jackson
                    representatives related to the provision of a clubhouse (or at least
                    minimizing the size or same), small minimum lot sizes for the
                    detached single family lots, and bedroom limitations, etc., have not
                    been reflected in the ordinance offered by EL." (Emphasis added.)

              10.   Attached hereto as Exhibit "J" is a true and correct copy of the Round Three

    Settlement Agreement between Fair Share Housing Center and Jackson Township dated October

    25, 2016.

                    The relevant provisions of Paragraphs 5 and 6 of the Agreement acknowledge that

    the EL site is a prior round non-age restricted inclusionary development with a required set aside

    of 192 low and moderate income units ["Site #6-Hovbilt (Family Rental) 192 Affordable Units, 0

    Rental Bonuses and 192 Total Credits"], and demonstrate that the Township sought 256 Third

    Round credits for the 128 family rental units to be constructed by EL ["EL @ Jackson, LLC

    (carried over from Site #6 above), Project Location Penineville Road, Project Type Family Rental



    {R0383269.2}                                      5
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 6 of 9 PageID: 1325




     (Units Carried Forward from Prior Round), 128 Number of Affordable Units or Credits, 128 Rental

     Bonus Credits, 256 Total Credits"] .

               11.   Attached hereto as Exhibit "K" is a true and correct copy of the third iteration of

     the PIC Ordinance submitted on November 9, 2016.

               12.   Attached hereto as Exhibit "L" is a true and correct copy of the JDMMemorandum

     dated November 16, 2016, but it was not forwarded to EL until November 30, 2016, and not

     brought to the Courts attention by the Township at the November 18, 2016 Case Management

     Conference. It states in pertinent part that Ordinance 30-16 satisfactorily addressed Items 2, 4, 5,

     7, 8, 9, 10 and 11 set forth in the October 21, 2016 memorandum (Exhibit I).

               13.   Attached hereto as Exhibit "M" is a true and correct copy of Township Council's

    November 29, 2016 Agenda.

               14.   Attached hereto as Exhibit "N" is a true and correct copy of Ordinance 30-16

    proposed for introduction on November 29, 2016. Schedule A attached to Ordinance 30-16 is

    identical to Exhibit K.

              15.    At the suggestion of FSHC and based upon the positive statements made in the

    Township's June 29, 2016 Letter Brief opposing EL's Motion ("The Township has done nothing

    to impede or delay this development." Page 8), EL agreed to adjourn its Motion to Enforce

    Litigants Rights returnable July 8, 2016 and entered into mediation. Between July 11, 2016 and

    August 26, 2016, the parties met on four (4) occasions to discuss possible settlement terms. At the

    request of the Township, during this process EL made many technical and substantive changes to

    the language of what became the draft PIC Ordinance a true and correct copy of which is attached

    hereto as Exhibit "H", including the following:

                           (a)     The width of all single family lots was increased to
                                   55 and minimum lot to 5,500 square feet.



    {R.0383269.2)                                     6
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 7 of 9 PageID: 1326




                            (b)    Detached garages on single family lots were
                                   eliminated.

                            (c)    All 192 affordable units to be located on site.

                            (d)    The affordable units to be integrated with the market
                                   rate units.

              16.    On September 13, 2016 in a closed session attended by the Special Master, the

     Township Council reviewed the terms of a proposed settlement, including the concessions made

    by EL during mediation, and the Plans for a proposed 1,140 unit inclusionary development referred

    to as Jackson Parke (formerly Jackson Valley). The Council also considered and authorized the

    entry of a Consent Order, the final form of which is attached hereto as Exhibit "F". Based upon

    comments made during numerous telephone calls on September 14 and September 15, 2016 in

    which the Township attorney, Special Master and I participated, the take away was that rather than

    litigate, the Township was willing to discuss and consider making concessions with regard to its

    "cardinal" issues (i.e., single family detached homes must be limited to 3 or 4 bedrooms,

    townhomes limited to 3 bedrooms and the clubhouse eliminated or certain rooms reduced in size).

             17.    After I m,ade numerous requests, the Township finally provided comments on the

    September 21, 2016 iteration of the PIC Ordinance. Those comments are set forth in the October

    21, 2016 JDM memorandum (Exhibit I). I then pressed for a meeting with members of the

    Township Council so that we could determine how far the Township was willing to move on the

    cardinal issues. The requested meeting took place on November 1, 2016 at the Jackson Township

   Municipal Building.

            18.     The November 1, 2016 meeting only further confirmed many earlier statement to

   the Special Master that the Township viewed mediation as way to delay taking any action on the




   {R0383269.2}                                    7
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 8 of 9 PageID: 1327




     proposed PIC Ordinance until after the election, and did not represent a good faith effort by the

     Township to reach a settlement.

              19.    On November 9, 2016 the PIC Ordinance (Exhibit K) was forwarded to the

    Township. I participated in the preparation of the PIC Ordinance and in my view it was conformed

    to incorporate the requested changes set forth in Items 1 to and including 11 ofExhibit I, including

    reducing the number of units to 1,100, with a 192 unit set aside. As to Item 12 of Exhibit J,

    bedroom and clubhouse limits were not added. Prior to November 1, 2016 and continuing to

    today, the Township has not articulated what bedroom and clubhouse limits would be acceptable

    to it. Frustrated with the process and not wanting to continue to bid against myself, on November

    9, 2016 I sent an email to Ms. Cipriani (Exhibit 0) which states in pertinent part as follows:

                     "We appreciate Council Members Bressi and Updegrave joining us
                     at the November 1, 20 16 mediation effort. Regrettably it was
                    productive only in the sense that we learned that the Township has
                    never wavered from its desire to restrict the use of the clubhouse and
                    unreasonably limit the bedrooms in the market rate homes and was
                    never interested in pursuing a settlement if it meant changing its
                    position on either or both of these cardinal issues. With all due
                    respect, the meeting simply confirmed our suspicions that the
                    Township's participation in mediation was not designed to reach a
                    good faith settlement. My comments are not directed at you and
                    John, since it is indisputable that both of you, the Special Master and
                    the EL Team were negotiating with a party that on November 1st
                    had no intention of moving off its ultra vires demands. 11 (Emphasis
                    added.)

            20.     The ultra vires reasons for the Township's refusal to compromise on bedroom and

   clubhouse limits are widely lmown. It is indisputable that the Township seeks to prevent and/or

   discourage a certain religious group from settling in Jackson Township. Many newspaper articles,

   such as the ones attached hereto as Exhibits P-1, P-2 and P-3, identify the group targeted for

   exclusion from "its" Township.




   (R0383269.2}                                       8
Case 3:17-cv-03226-MAS-DEA Document 55-49 Filed 09/06/19 Page 9 of 9 PageID: 1328




              21.    The Township refused to introduce the PIC Ordinance/Ordinance 30-16 on

     November 29, 2016. The JDM November 16, 2016 memorandum (Exhibit L) was read into the

     record as the Township's reasons for not introducing or supporting the Ordinance. The reasons

     given were merely a pretext for its desire to exclude a certain religious group from "its" Township.

     Had this memorandum been provided to EL at the November 18, 2016 Case Management

    Conference or the follow up mediation session held in Judge Troncone's coUI1room, EL would

    likely have favorably considered making changes to the proposed PIC Ordinance to address items

    1, 3, 5, 10, 11 and 12 well in advance of a November 29, 2016 introduction. The only remaining

    item in dispute would have been the Township's ultra vires requests for bedroom and clubhouse

    limitations.

             I hereby certify that the foregoing statements made by me are true. I am aware that if any

    of the foregoing statements made by me are willfully false, I am subject to punishment.




    Dated: December _:l__ , 2016
                          I




   {R0383269.2}                                     9
